DETAILED ACTION
This action is in response to applicant’s amendment filed on 12/01/2021.  Claims 11 and 12 are still pending in the present application.  This Action is made FINAL. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 20200389847) in view of Agiwal (US 20190200396). 
Referring to claim 11, Deng discloses a method performed by user equipment (FIG. 1B, FIG. 5, Abstract and Par. 168, “UE is configured to perform a Beam Failure Recovery Request (BFRR) as a function of the status of three of the above-discussed monitoring events/results”), comprising:
receiving a beam failure instance indication from lower layers (FIG. 5 and Par. 165, lines 10-11, “receiving a beam failure instance indication from a lower layer”. Par. 162, “a UE may receive a set of beam failure monitoring configurations for the beam failure detection beam set”.  Par. 165, lines 10-11,  “receiving a beam failure instance indication from a lower layer”);
incrementing a counter for the beam failure instance indication, on the basis of a determination that the beam failure instance indication has been received from lower layers (Par. 165, “the UE may be configured to maintain a counter, e.g., Beam Failure Instance (BFI) counter, for the purpose of beam failure detection. For example, the UE may increment the BFI counter when a beam failure instance is indicated from lower layers”. Note that the BFI counter is the beam failure indicator counter and it is incremented every time a beam failure instance is indicated);
resetting the counter to 0 if no beam failure instance indication is received within a time threshold (Par. 165, lines 12-14, “Upon expiration of a predetermined period of time as measured by the beam failure detection timer, the UE may reset the BFI counter value to zero”).
Deng is not relied on for disclosing the incrementing the counter by one and initiating a random access procedure if the counter exceeds a specific value.
	In an analogous art, Agiwal discloses incrementing the counter by one and initiating a random access procedure if the counter exceeds a specific value (FIG. 12 and Par. 390, “if beam failure indication has been received from lower layers”, Par.391, start or restart the beamFailureRecoveryTimer”, Par. 392, “increment BFI_COUNTER by 1”. Par. 393, “if BFI_COUNTER>=beamFailureInstanceMaxCount”. Par, 396”, initiate a random access procedure (see 3GPP TS 38.321 subclause 5.1)”. Note that BFI is short for beam failure indicator which is incremented by one. Further, note that the beamFailure InstanceMaxCount is equivalent to “specific value”. Thus, when the BFI_Counter >=specific value, the action goes to paragraph 396 that is initiating a random access procedure).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Deng by incorporating the teachings of Agiwal so that the UE would use the random access procedure to initiate communicating with the network or with base station and reporting the beam failure. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 12, Deng discloses a user equipment (FIG. 1B, FIG. 5, Abstract and Par. 168, “UE is configured to perform a Beam Failure Recovery Request (BFRR) as a function of the status of three of the above-discussed monitoring events/results), comprising;

wherein, instructions stored in the memory are executable to receive a beam failure instance indication from lower layers (FIG. 5 and Par. 165, lines 10-11, “receiving a beam failure instance indication from a lower layer”. Par. 162, “a UE may receive a set of beam failure monitoring configurations for the beam failure detection beam set”.  Par. 165, lines 10-11, “receiving a beam failure instance indication from a lower layer);
increment a counter for the beam failure instance indication , on the basis of a determination that the beam failure instance indication has been received from lower layers (Par. 165, “the UE may be configured to maintain a counter, e.g., Beam Failure Instance (BFI) counter, for the purpose of beam failure detection. For example, the UE may increment the BFI counter when a beam failure instance is indicated from lower layers”. Note that the BFI counter is the beam failure indicator counter);
reset the counter to 0 if no beam failure instance indication is received within a time threshold (Par. 165, lines 12-14, “Upon expiration of a predetermined period of time as measured by the beam failure detection timer, the UE may reset the BFI counter value to zero”).

Deng is not relied on for disclosing the incrementing the counter by one and initiating a random access procedure if the counter exceeds a specific value.
	In an analogous art, Agiwal discloses incrementing the counter by one and initiating a random access procedure if the counter exceeds a specific value (FIG. 12 and Par. 390, “if beam failure indication has been received from lower layers”, Par.391, start or restart the beamFailureRecoveryTimer”, Par. 392, “increment BFI_COUNTER by 1”. Par. 393, “if BFI_COUNTER>=beamFailureInstanceMaxCount”. Par, 396”, initiate a random access procedure (see 3GPP TS 38.321 subclause 5.1)”. Note that BFI is short for beam failure indicator which is incremented by one. Further, note that the beamFailure 

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Deng by incorporating the teachings of Agiwal so that the UE would use the random access procedure to initiate communicating with the network or with base station and reporting the beam failure. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Response to Arguments
Applicant’s arguments submitted 12/01/2021 have been fully considered but are not persuasive.
Applicant is invited to contact the examiner to discuss any issues in order to place the claims in condition for allowance.

With respect to Claims 11 and 12 applicant argues the following:

Applicant respectfully traverses the rejection of claims 11 and 12.
Claim 11 recites: A method performed by user equipment, comprising: receiving a beam failure instance indication from lower layers; incrementing a counter for the beam failure instance indication by 1, on the basis of a determination that the beam failure instance indication has been received from lower layers; resetting the counter to 0 if no beam failure instance indication is received within a time threshold; and initiating a random access procedure if the counter exceeds a specific value . . .  the Examiner acknowledged, “Deng is not relied on for disclosing the incrementing the counter by one and initiating a random access procedure if the counter exceeds a specific value” (emphasis in the Office Action). The Examiner relied on Agiwal to attempt to cure the deficiencies of Deng, alleging: Agiwal discloses incrementing the counter by one and initiating a random access procedure if the counter exceeds a specific value (FIG. 12 and Par. 390, “if beam failure indication has been received from lower layers”, Par.391, start or restart the beamFailureRecoveryTimer”, Par. 392, “increment BFI_COUNTER by 1”. Par. 393, “if BFIL_COUNTER>=beamFailurelnstanceMaxCount”. Par, 396”, initiate a random access procedure (see 3GPP TS 38.321 subclause 5.1)”. Note that BFI is short for beam failure indicator which is incremented by one. Further, note that the beam Failure InstanceMaxCount is equivalent to “specific value”. Thus, when the BFI_Counter >=specific value, the action goes to paragraph 396 that is initiating a random access procedure). (emphasis in the Office Action).  The Examiner presented similar allegations with respect to Applicant’s claim 12. Applicant respectfully disagrees with the Examiner’s allegations.


Examiner Response:

The examiner respectfully disagrees with the above arguments. The applicant’s above argument are a mere allegation that the examiner has erred and the applicant has not distinctly and specifically pointed out the supposed errors in the examiner’s action.
Examiner asserts that the prior art teaches all elements of the claimed invention. First, Deng discloses a method performed by user equipment (FIG. 1B, FIG. 5, Abstract and Par. 168, “UE is configured to perform a Beam Failure Recovery Request (BFRR) as a function of the status of three of the above-discussed monitoring events/results”), comprising: receiving a beam failure instance indication from lower layers (FIG. 5 and Par. 165, lines 10-11, “receiving a beam failure instance indication from a lower layer”. Par. 162, “a UE may receive a set of beam failure monitoring configurations for the beam failure detection beam set”.  Par. 165, lines 10-11, “receiving a beam failure instance indication from a lower layer”), incrementing a counter for the beam failure instance indication, on the basis of a determination that the beam failure instance indication has been received from lower layers (Par. 165, “the UE may be configured to maintain a counter, e.g., Beam Failure Instance (BFI) counter, for the purpose of beam failure detection. For example, the UE may increment the BFI counter when a beam failure instance is indicated from lower layers”. Note that the BFI counter is the beam failure indicator counter and it is incremented every time a beam failure instance is indicated); resetting the counter to 0 if no beam failure instance indication is received within a time threshold (Par. 165, lines 12-14, “Upon expiration of a predetermined period of time as measured by the beam failure detection timer, the UE may reset the BFI counter value to zero”).
With regards to limitation, “incrementing the counter by one and initiating a random access procedure if the counter exceeds a specific value”, it is noted that the limitation used a conditional limitation e.g., “if”. It is noted that a conditional limitation is a claim feature that depends on a certain condition being present. For example, when or if condition X is present, feature Y is implemented or has 

Applicant further argues the following:

Applicant notes that the present application is a National Stage application that claims priority to Chinese Application No. 201810020860.X, which was filed on January 9, 2018. That is, the present application has an effective filing date of January 9, 2018, in accordance with 35 U.S.C. § 363.

 
Examiner Response:

Examiner respectfully disagrees with the above arguments.  Applicant’s arguments regarding claim for priority with regards to the Chinese Application No. 201810020860.X, which was filed on January 9, 2018, is not persuasive because the priority document, namely the Chinese Application No. 201810020860.X, is not in English. Applicant is requested to submit an English translation of the priority document Chinese Application No. 201810020860.X in order to overcome reference Deng. All the priority documents of Deng, namely U.S. Provisional Application No. 62/586,442 (filed on November 15, 2017), Provisional Application No. 62/629,434 (filed on February 12, 2018) and Provisional Application No. 62/668,752 (filed on May 8, 2018.) were filed prior to applicant’s filing date of December 21, 2018.  The foreign priority filing of Chinese Application No. 201810020860.X is not in English. In order for the Chinese Application No. 201810020860.X to beat the priority dates of the Deng, an English translation of the Chinese Application No. 201810020860.X is required so that the examiner can determine whether applicant had possession of the invention.
Applicant further argues the following:

Agiwal was filed on December 20, 2018, and claims priority to U.S. Provisional Application No. 62/608,911, filed on December 21, 2017. Accordingly, Agiwal only qualifies as prior art against Applicant’s claimed invention with respect to the subject matter disclosed in U.S. Provisional Application No. 62/608,911. However, the teachings of Agiwal (U.S. 2019/0200396) relied upon by the Examiner to 

Examiner Response:

Examiner respectfully disagrees with the above arguments.  Applicant’s arguments are not persuasive because the applicant’s priority documents are not in English, namely the Chinese Application No. 201810020860.X, is not in English. Applicant is requested to submit an English translation of the priority document Chinese Application No. 201810020860.X in order to overcome references Agiwal and Deng. Further, the filing date of Agiwal (not using Agiwal’s priority date of 12/21/2017) is December 20, 2018. This date of December 20 2018 is prior to applicant’s date of December 21, 2018. Thus, without relying on the priority date of the provisional application, Agiwal’s date of 12/20/2018 of the non-provisional application (Publication 2019/0200396) is still good enough to beat the applicant’s PCT date which is 12/21/2018). In order for the applicant to overcome the priority dates of Agiwal and Deng, applicant is required to submit an English translation of Application No. 201810020860.X. 
In view of the above, Deng and Agiwal teach or suggest, inter alia, Applicant’s claimed feature of a counter for the beam failure instance.
	Thus, Deng and Agiwal, applied alone or in combination, clearly teach or suggest all the features of  claims 11 and 12.
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/               Primary Examiner, Art Unit 2644